DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. comprises/comprising).  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10,031,486. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 6 anticipate all of the claimed subject matter of claim 1.
s 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,031,486. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 anticipate all of the claimed subject matter of claims 10 and 11.

Claims 1-4, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 5, 6, and 6 respectively of U.S. Patent No. 10,031,486 in view of Zachmann US 7,258,481.
Regarding claims 1-4, 7, 8, and 9, claims 1-4, 7, 8, and 5 respectively of ‘486 anticipates all of the subject matter of the claims except for  indicating N selector actuations and setting/calibrating N time(s) wherein N≥2.
However, Zachmann discloses it is known in the art to have N selector actuations and setting/calibrating features or functions N time(s) wherein N≥2 (C1, having three different actuations or positions Fig. 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the actuator of the ‘486 patent to have multiple selector actuations as suggested by Zachmann because doing so allows the user to use the crown for different functions (e.g. traditional functions including correcting hands, correcting date, etc.). 
Claim Objections
Claim 7 is objected to because of the following informalities:  “the at least one selector” should read “the at least one actuatable selector” to remain consistent with the remaining limitations of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4 and 7-9, the claims include various limitations regarding an “actuatable selector.” The independent claim recites “at least one actuatable selector,” but further limitations in claim 1 and other dependent claims include “actuatable selector for actuation” and “actuatable selector for selecting” it is unclear whether or not these limitations are intended to refer to the “at least one actuatable selector” as the same actuatable selector or different actuatable selectors. For purposes of examination, “actuatable selector for actuation” and “actuatable selector for selecting” are interpreted to mean “the at least one actuatable selector.” All of the dependent claims are rejected for depending on claim 1 and failing to cure the deficiencies described above.
Regarding claim 10, the claim similarly above includes limitations regarding an “actuatable selector.” The independent claim recites “at least one actuatable selector,” and also includes “an actuatable selector for actuation” and “an actuatable selector for next actuation” it is unclear whether or not these limitations are intended to refer to the “at least one actuatable selector” as the same actuatable selector or different actuatable selectors. For purposes of 
Regarding claim 11, the claim similarly above includes limitations regarding an “actuatable selector.” The independent claim recites “at least one actuatable selector,” and also includes “an actuatable selector for actuation” and “a selector for next actuation” it is unclear whether or not these limitations are intended to refer to the “at least one actuatable selector” as the same actuatable selector or different actuatable selectors. For purposes of examination, “at least one actuatable selector” for clarity is removed from the claim language and “an actuatable selector for actuation” is interpreted to mean “a first actuatable selector for actuation” and “a selector for next actuation” is interpreted to mean “a second actuatable selector for next actuation.” Alternatively, “an actuatable selector for actuation” is interpreted to mean “the at least one actuatable selector comprises a first actuatable selector for actuation” and “a selector for next actuation” is interpreted to mean “the at least one actuatable selector comprises a second actuatable selector for next actuation.”  It appears the applicant intends to refer to different actuatable selectors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844